ADVISORY ACTION (REISSUE OF U.S. 10,481,860)
Continuation of Box 12 from PTOL-303
 	Applicant’s response to the Final Rejection is not sufficient to overcome the previous § 103 rejections of claims 1-4.1 
 	The response asserts that Applicant is the first to “file this new technology of voice command . . . [such as] the first to put Television on mobile devices, such as the Tablet, With e-newspapers, e-magazines, e-books . . . Driving Cars by voice command . . . Voice Command by Remote Control . . . select music, MP3Players from a voice command, as well, e-books, e-news papers on Cell Phones . . . Voice Command Weather, report worldwide . . . Select movies to watch by voice . . . verbal texting and e-mailing.” 
 	The response also asserts, “[the] claims are nonobvious over any Prior Art.”
 	These assertions have been noted, but they are not persuasive. Applicant’s assertions of patentability are not supported by any further explanation or reasoning as to why the previous rejections are improper. Applicant cites to MPEP § 2144.04 and states, “Art Recognized Equivalent Structural Similarity; without explanation applicability to fact is not enough to Establish a prima facie case of obviousness.” It is unclear how this statement is relevant to the pending § 103 rejections because analogous facts of prior legal decisions were not relied upon in rejecting the claims. Only the broad principles outlined in KSR were relied upon.
 	On p. 2 of Applicant’s response, the claim of benefit to Applicant’s parent application filed on February 2, 2009, is asserted. However, the parent application serial no. 12/322,310 does not appear to support the pending claims for the reasons given on pp. 6-7 of the Final Rejection.

 	For these reasons, the rejections set forth in the Final Rejection are maintained.

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Colin LaRose whose telephone number is 571-272-7423.  
 	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached at 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  	Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/YUZHEN GE/Primary Examiner, Art Unit 3992                                                                   
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        
	


    
        
            
        
            
    

    
        1 Note that the 9/17/2021 claim amendment appears to improperly renumber claims 1-4 and as claims 5-8, without cancelling claims 1-4. For examination purposes, this is considered a clerical error, and the previous claim numbering of 1-4 is presumed.